LATJQ-HLIN, J. The appellant and complainant below, James S. Jarrell, filed his bill of complaint against appellee, respondent below, R. E. Barnett, as assignee of W. O. Bird & Co., and prayed that the sum of $112.38 be declared a preferred lien by appellee, as assignee of said Bird & Co.’s estate, as a landlord’s lien for rent of a building at Roswell, rented by said Jarrell to said Bird & Co. for use as a saloon.  Efind!ngPsroC£faM by master. Bird & Oo. failed, and made an assignment to said Barnett. Issue was joined by answer and replication, and the case was then referred to O. A. Keith, Esq., as sPecial master, and he reported to the court that all the rent had been paid, and that nothing was then due from said Bird & Co. to said Jarrell. The special master was directed by the court to take the proofs in the case on the issues joined, and find, first, “the amount due plaintiff for rent up to the time of the bringing of the suit.” The special master found and reported as a fact that Bird & Co. paid complainant, Jarrell, all money due him before the time of the filing of this suit, and the court below confirmed the report, and entered a decree accordingly. The case was referred to the special master by consent of all parties, and his findings on the disputed facts on the evidence produced before him have the same force and effect as the special verdict of a jury. Field v. Romero, 7 N. M. 630; De Cordova v. Korte, 7 N. M. 678. There is nothing else to be considered in this case. The judgment of the court below is affirmed. Smith, O. J., and Bantz and Collier, JJ., concur.